                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                4:19CR3121

       vs.
                                                                 ORDER
TRAVIS LAWRENCE FERGUSON,

                    Defendant.



      Defendant Travis Lawrence Ferguson has moved to continue the trial, (Filing

No. 28), because Defendant needs additional time to investigate this case and

prepare for trial. The motion to continue is unopposed. Based on the showing set

forth in the motion, the court finds the motion should be granted. Accordingly,


      IT IS ORDERED:

      1)     Defendant Travis Lawrence Ferguson’s motion to continue, (Filing No.
             28), is granted.

      2)     The trial of this case is set to commence before the Honorable John
             M. Gerrard, United States District Judge, in Courtroom 1, 100
             Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
             at 9:00 a.m. on June 1, 2020, or as soon thereafter as the case may
             be called, for a duration of five (5) trial days. Jury selection will be held
             at commencement of trial.

      3)     The ends of justice served by granting the motion to continue
             outweigh the interests of the public and the defendant in a speedy
             trial, and the additional time arising as a result of the granting of the
             motion, the time between today’s date and June 1, 2020, shall be
             deemed excludable time in any computation of time under the
             requirements of the Speedy Trial Act, because although counsel have
             been duly diligent, additional time is needed to adequately prepare
             this case for trial and failing to grant additional time might result in a
      miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to
      timely object to this order as provided under this court’s local rules will
      be deemed a waiver of any right to later claim the time should not
      have been excluded under the Speedy Trial Act.


Dated this 10th day of March, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
